The Defendant is bound to pay his own costs, for he incurs them by calling on those whose services he thinks he needs, and he must pay them for labor done at his request. And there is no person by whom he can be remunerated, the statute fixing the costs on the party cast not applying to the case, and it being a maxim in our law that no person recovers costs of the sovereignty. But we cannot perceive on what ground the Defendant should be subject to any other costs. There is no law, either statute or common, which makes him liable. It is *Page 172 
true, we suppose that the Legislature, when they passed the act of 1800, supposed that the Defendant, although acquitted, was liable for all costs, except in cases where the prosecutor was ordered to pay them and by that act exempted him from the payment of the State's witnesses: but this is supposition upon supposition. It is admitted that judicial construction or legislative understanding ought not to be departed from lightly; but in this case the Court are at a loss to point out the act which was thus interpreted. They conjecture that it was the (224)  act of 1777, directing the Court in certain cases to make the prosecutor pay costs. From that it was probably thought that in all other cases the Defendant was bound to pay them. But this is mere conjecture, and is certainly too slight a ground to adjudicate on in a country governed by known laws. So far from there being any law to warrant it, every law on the subject with which we are acquainted is in opposition to it. We are, therefore, of opinion that the Defendant is bound to pay none other than his own costs.
Cited: S. v. Massey, 104 N.C. 879.